Citation Nr: 1215423	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  10-11 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral sprained ankles.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a left elbow disability.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia, that denied the claims on appeal.  

In January 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of these proceedings has been associated with the claims file.  


FINDINGS OF FACT

1.  In a June 1975 decision, the RO denied the claims of entitlement to service connection for sprained ankles and a left knee disability.  The Veteran did not file a notice of disagreement and the decision became final.

2.  The evidence received since the June 1975 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral sprained ankles and a left knee disability.

3.  Low back and left elbow disabilities have not been shown to have had their onset in service or for many years after service, osteoarthritis of the left elbow was not manifested to a compensable degree within one year following service discharge, and are not otherwise a result of active military service. 


CONCLUSIONS OF LAW

1.  A June 1975 rating decision, denying in pertinent part, the claims of entitlement to service connection for sprained ankles and a left knee disability, is a final decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received subsequent to the June 1975 RO decision is new but not material, and the request to reopen the claims of entitlement to service connection for bilateral sprained ankles and a left knee disability is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2011).

3.  Low back and left elbow disabilities were not incurred in or aggravated by active military service, and osteoarthritis of the left elbow may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in April, July, and August 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  They also notified the Veteran of how disability evaluations and effective dates are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In terms of the new and material claims, the Board observes that the August 2009 letter specifically notified the Veteran that his claims had previously been denied on the basis that there was no evidence to show that the disabilities were incurred in or were caused by service.  In other words, the letter informed the Veteran that the claims were denied because of a lack of evidence of a nexus between the current disabilities and service.  As such, the letter stated that the Veteran needed to submit new and material evidence in support of his claims that related to this fact.  The RO explained that new evidence was evidence submitted to the RO for the first time; and material evidence was existing evidence that pertained to the previous denial of service connection.  The RO also informed the Veteran that new and material evidence must raise a reasonable possibility to substantiate the claims.  Kent v. Nicholson, 20 Vet App. 1 (2006).  The August 2009 letter was sent prior to the initial adjudication of the claims on appeal.  But even if it had been sent after the initial adjudication, the Board finds that a belated notice would not be prejudicial to him since the Veteran was provided adequate notice, his claims were readjudicated, and the Veteran was provided a statement of the case explaining the readjudication of his claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

The Board acknowledges that the Veteran has not been afforded a VA examination specifically in connection with his new and material evidence claims.  With respect to these claims, however, unless new and material evidence is submitted, the duty to assist an appellant does not include a VA examination.  38 C.F.R. § 3.159(c)(4)(iii) (2011).  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He was also afforded the opportunity to testify at a hearing before the Board in January 2011.  There is no indication in the record that any additional relevant evidence is available and not part of the claims file.  

In this regard, the Board notes that the Veteran has not been afforded a VA examination in connection with his low back and left elbow claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that a VA examination is not necessary for either claim for service connection for the left elbow and the low back.  Specifically, as to the left elbow, the Veteran is competent to report that he injured his left elbow in service; however, the evidence does not corroborate that allegation.  For example, while the Veteran checked, "Yes" when asked if he had ever had or had then "Painful or 'trick' shoulder or elbow" at service discharge, it appears that such related to pain in the left trapezius muscle.  See Report of Medical History at item #s 20 & 39.  There was no notation of an elbow injury.  On top of that, when the Veteran was first seen with elbow complaints in 1999, he reported a recent onset of elbow pain and specifically denied a history of trauma.  See January 13, 1999, record ("He complains of pain over the elbow for about 3 weeks.  No history of trauma.").  The Board accords such reports by the Veteran high probative value for multiple reasons.  One, they were reported contemporaneously with the time period in question, which statements tend to be credible.  Two, the January 1999 report is consistent with the fact that the Veteran did not report an elbow injury in the Report of Medical History at service discharge.  Three, the January 1999 report was made in connection with seeking medical advice, which statements tend to be credible.  See Fed.R.Evid. 803(4) (generally finding reliable statements for the purposes of medical diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).  Four, he made the statement prior to filing his claim for service connection for a left elbow disability, which statement is essentially a statement against interest in connection with the current claim, which sort of statement also tends to be credible.  Cf. generally Federal Rule of Evidence 804(b)(3); see also Del Rosario v. Peake, 22 Vet. App. 399, 408 (2009) ("[T]he logic of Rule 804(b)(3) of the Federal Rules of Evidence governing statements against interest appears to weigh in favor of the Board's reliance on such statements.").  

As a result of these findings, the Board finds that the Veteran's allegation of a left elbow injury in service is not credible.  Additionally, when the Veteran was examined in 1975 in connection with claims for service connection for a left knee disability and bilateral ankle sprain, he reported injuring his ankles when he fell off the truck in Fort Bragg.  The Veteran made no mention of injuring the left elbow at that time, which the Board finds is negative evidence, as the Veteran was reporting the specific injuries he sustained in that fall to the examiner and failed to report a left elbow injury.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-441 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as fact finder, to draw a reasonable inference).  Again, this is consistent with the other evidence of record in that when the Veteran was first treated for the left elbow, he reported a recent onset of pain, and denied any past injury.  Because the Board finds that an injury was not sustained in service, element (2) described above is not met.  If one of the criteria is not met, then entitlement to a VA examination is not established.  

The same analysis applies to the allegation of having sustained an injury to the low back in service.  In the Report of Medical History completed by the Veteran at service discharge, he checked, "Yes" to ever having or having then back trouble of any kind.  In the notes, the examiner addressed only pain in the left trapezius muscle.  When the Veteran was examined in 1975, he addressed the fall off the truck and reported spraining his ankles.  There was no report of any other injuries, and the Board finds that had the Veteran injured his low back at the same time, he would have reported it.  See id.  Thus, the Veteran's allegation of having sustained a low back injury in service is rejected as not credible.  Because one of the criteria is not met, a VA examination is not warranted for this issue as well.

Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  New and material evidence

In a June 1975 decision, the RO denied entitlement to service connection for sprained ankles and a bilateral knee disability.  The Veteran did not file a notice of disagreement and the decision became final.  The RO in June 1975 found that the service treatment records did not show either disability, and that there was no nexus between the disabilities and service.

The evidence that has been added to the claims file since the June 1975 RO decision consists of private and VA treatment records, the Veteran's testimony before the Board, and the Veteran's statements in connection with his claims.  The medical records indicate that the Veteran has been diagnosed with and treated for various disabilities of the left knee, including osteoarthritis of the left knee, and torn left medial meniscus, status post arthroscopy.  There nothing contained in the medical records dated since June 1975 that concerns treatment for bilateral ankles or residuals of sprained bilateral ankles.  The Veteran submitted the lay statement of his mother dated in July 2009 indicating that the Veteran came home from on leave when he was in the army.  She stated that he was on crutches with both ankles bandaged.  The medical records do not contain any opinion or indication that a left knee or bilateral ankle disability had its onset in or were in any way related to the Veteran's military service.    

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence that has been added to the claims file since June 1975 is new in that it had not previously been submitted.  However, the evidence is not "material evidence" since it basically reiterates the Veteran's prior contentions already of record.  In other words, the evidence confirms facts that were previously of record at the time of the 1975 decision.  For example, the Veteran had alleged in-service injuries to his ankles and pain in his ankles and knee.  At the time of the 1975 VA examination, the examiner diagnosed the Veteran with current disabilities.  The evidence does not reflect that the Veteran has ongoing treatment related to bilateral ankle sprain, although it reflects ongoing treatment for the left knee.  The evidence does not establish a nexus between the post service knee disability and service.  The evidence therefore does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims, as it does not cure the defect of the lack of evidence of a nexus to service.  38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  
 
In addition, the Board notes that the Veteran's contentions, including in his treatment notes, as well as the lay statement submitted by the Veteran in connection with his ankle claim, are also insufficient to reopen the claim.  As a layperson, the Veteran's assertions of medical causation are insufficient to reopen his claim.  The Veteran can report his observations, but statements as to cause, onset or claimed aggravation must be supported by competent medical evidence.  This is also true with respect to the lay statements of the Veteran's family and friends.  Here, the Board notes that the statement of the Veteran's mother indicates that the Veteran's ankles were bandaged when he came home from leave in the service.  And while there is no indication that such observations are inaccurate, they are not sufficient to establish a diagnosis or nexus to service. 

Therefore, the Board finds that the evidence added to the record since June 1975 is cumulative of the evidence previously considered by the RO at that time and does not relate to an unestablished fact necessary to substantiate the claims and, therefore, does not raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156.  

For these reasons, the Board finds the new evidence of record is not material to the Veteran's claims of entitlement to service connection for bilateral ankle sprain and a left knee disability.  As such, the Veteran's claims are not reopened; and the claims are denied.


III.  Service connection for low back and left elbow disabilities.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Chronic disease, such as arthritis, may be granted if manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current disability to that symptomatology.  Savage, 10 Vet. App. 488.

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for low back and left elbow disabilities.  He testified before the Board that he injured his low back and left elbow in service when he and another serviceman fell from the back of a two-and-one-half ton truck and over a bank.  He indicated that he wore a full pack at the time.  The Veteran testified that he was treated or hospitalized for his injuries in service and that he has had pain in his back and left elbow since that time.

The Veteran's service treatment records are silent for treatment for a back or elbow disability, and the separation examination dated in September 1968 does not indicate that the Veteran had any such disabilities at the time of service separation.  As noted above, on the Report of Medical History dated in September 1968, the Veteran checked "yes" to "back trouble of any kind" and "painful or 'trick' shoulder or elbow," but it finds as fact that both pertained to a left trapezius muscle strain the Veteran had reported.  

After service, the treatment records indicate that the Veteran has been diagnosed with low back pain and various disabilities of the left elbow, including left olecranon bursitis, osteoarthritis, and medial epichondritis of the left elbow.  These treatment records, however, do not contain any indication that the diagnosed disabilities are in any way related to his military service, to include osteoarthritis manifesting to a compensable degree within one year following service discharge, and the medical records relating to the left elbow indicate a recent onset of left elbow pain in 1998/1999 with a specific denial of a prior injury.  This is evidence against the claim.  At no time prior to the Veteran filing his April 2009 claim for service connection, did the Veteran relate the onset of his back pain to service.  

Based on the foregoing, the Board finds that entitlement to service connection for low back and left elbow disabilities is not warranted in this case.  The Veteran has been diagnosed with disabilities related to the low back and left elbow, but the medical evidence contained in this claims file does not link these disabilities to his military service. 

The Board notes that the Veteran has contended on his own behalf that his claimed disabilities are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current disability is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple disability such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the etiology of the Veteran's back and left elbow disabilities is a complex medical question, which is beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disabilities and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding his back and left elbow disabilities are outweighed by the medical evidence of record.  

In summary, the Board concludes that the preponderance of the evidence is against the claims.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.

Service connection for a left elbow disability is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for bilateral ankle sprain has not been received, and the appeal is denied. 

New and material evidence sufficient to reopen a claim of entitlement to service connection for a left knee disability has not been received, and the appeal is denied. 



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


